Name: Commission Regulation (EU) NoÃ 352/2010 of 23Ã April 2010 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Pomme de terre de lÃ¢ Ã ®le de RÃ © (PDO)]
 Type: Regulation
 Subject Matter: Europe;  consumption;  agricultural structures and production;  marketing;  production;  plant product
 Date Published: nan

 24.4.2010 EN Official Journal of the European Union L 104/40 COMMISSION REGULATION (EU) No 352/2010 of 23 April 2010 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Pomme de terre de lÃ ®le de RÃ © (PDO)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 (1), and in particular the second sentence of Article 9(2) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 9(1) of Regulation (EC) No 510/2006, the Commission has examined Frances application for approval of an amendment to details of the specification for the protected designation of origin Pomme de terre de lÃ ®le de RÃ ©, registered by Commission Regulation (EC) No 2400/96 (2), as amended by Regulation (EC) No 1187/2000 (3). (2) The purpose of the application is to amend the specification by adding the Carrera variety to the list of varieties of potato allowed for the production of the PDO Pomme de terre de lÃ ®le de RÃ © in the category varieties for human consumption. The practices in question ensure that the essential characteristics of the designation are maintained. (3) The Commission has examined the amendments in question and concluded that they are justified. Since these are minor amendments within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission may approve them without using the procedure set out in Articles 5, 6 and 7 of that Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected designation of origin Pomme de terre de lÃ ®le de RÃ © is hereby amended in accordance with Annex I to this Regulation. Article 2 The updated Single Document is set out in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 327, 18.12.1996, p. 11. (3) OJ L 133, 6.6.2000, p. 19. ANNEX I The following amendments to the specification for the protected designation of origin Pomme de terre de lÃ ®le de RÃ © are hereby approved: Method of production The second paragraph of the Method of production section of the specification is amended as follows: instead of : Potatoes qualifying for the designation of origin Pomme de terre de lÃ ®le de RÃ ©  must come from the varieties for human consumption Alcmaria, Goulvena, PÃ ©nÃ ©lope or Starlette or the varieties for human consumption with firm flesh Amandine, BF15, Charlotte or Roseval. read : Potatoes qualifying for the designation of origin Pomme de terre de lÃ ®le de RÃ ©  must come from the varieties for human consumption Alcmaria, Goulvena, PÃ ©nÃ ©lope, Starlette or Carrera or the varieties for human consumption with firm flesh Amandine, BF15, Charlotte or Roseval.. The seventh paragraph of the Method of production section of the specification is amended as follows: instead of : Irrigation is permitted up to 25 May for the varieties Alcmaria, Goulvena, PÃ ©nÃ ©lope and Starlette, and up to 15 June for the varieties Amandine, BF 15, Charlotte and Roseval.. read : Irrigation is permitted up to 25 May for the varieties Alcmaria, Goulvena, PÃ ©nÃ ©lope, Starlette and Carrera, and up to 15 June for the varieties Amandine, BF 15, Charlotte and Roseval.. The tenth paragraph of the Method of production section of the specification is amended as follows: instead of : The dry matter content of the potatoes must be between 15 and 19% for the varieties Alcmaria, Goulvena, PÃ ©nÃ ©lope and Starlette, and between 16 and 19.5% for the varieties Amandine, BF15, Charlotte and Roseval. read : The dry matter content of the potatoes must be between 15 and 19% for the varieties Alcmaria, Goulvena, PÃ ©nÃ ©lope, Starlette and Carrera, and between 16 and 19.5% for the varieties Amandine, BF15, Charlotte and Roseval.. National requirements Instead of : Decree of 5 February 1998 read : Decree on the protected designation of origin Pomme de terre de l'Ã ®le de RÃ © . ANNEX II SINGLE DOCUMENT Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs POMME DE TERRE DE LILE DE RE EC No: FR-PDO-0105-0065-14.03.2008 Ã¯   PGI PDO 1. Name Pomme de terre de lÃ ®le de RÃ © 2. Member State or third country France 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1.6. Fruit, vegetables and cereals, fresh or processed 3.2. Description of the product to which the name in (1) applies The pomme de terre de lÃ ®le de RÃ © is an early potato which is small in size (less than 70 mm). Potatoes qualifying for the designation of origin Pomme de terre de lÃ ®le de RÃ © must come from the varieties for human consumption Alcmaria, Goulvena, PÃ ©nÃ ©lope, Starlette or Carrera or the varieties for human consumption with firm flesh Amandine, BF15, Charlotte or Roseval. They are known for their firm texture and specific aromas with vegetable overtones. Their dry matter content is between 15 and 19 % for the Alcmaria, Goulvena, PÃ ©nÃ ©lope, Starlette and Carrera varieties and between 16 and 19,5 % for the Amandine, BF15, Charlotte and Roseval varieties. Harvested before they are completely mature, their skin is fine and comes off easily with simple scrubbing (flaky-skinned tubers). They are seasonal produce and can only be sold up to 31 July inclusive of the year of the harvest and they are not suitable for long-term storage. The pomme de terre de lÃ ®le de RÃ © is a fresh vegetable which must be marketed quickly after harvesting. 3.3. Raw materials (for processed products only) Not applicable 3.4. Feed (for products of animal origin only) Not applicable 3.5. Specific steps in production that must take place in the defined geographical area The potatoes are produced, sorted, sized and packaged in the region. 3.6. Specific rules concerning slicing, grating, packaging, etc. The pomme de terre de lÃ ®le de RÃ © is packaged in the region in which it grows for the following reasons: Preserving the authenticity of the product: The pommes de terre de lÃ ®le de RÃ © are packaged locally in distribution packaging not exceeding 25 kg. The methods of packaging ensure that the batches and their origin can be identified, thereby helping to guarantee that the potatoes are traceable. Preserving the characteristics of the potato: The pomme de terre de lÃ ®le de RÃ © is a product marketed fresh only: it must therefore be packed promptly after harvesting. Additionally the pomme de terre de lÃ ®le de RÃ © is harvested before it is completely mature and for this reason it is a fragile product. It is therefore necessary to avoid any blows which could lead to a change in the skin, e.g. bruises and browning. As a consequence producers take particular care at the stage of harvesting, but also during sorting and packaging, to preserve the characteristics of the potato. 3.7. Specific rules concerning labelling The labels of potatoes using the protected designation of origin Pomme de terre de l'Ã ®le de RÃ © include in the same visual field the name of the designation and the words appellation dorigine contrÃ ´lÃ ©e or AOC which must feature directly below the name of the designation. 4. Concise definition of the geographical area The restricted area of production for potatoes qualifying for the protected designation of origin Pomme de terre de lÃ ®le de RÃ © is located on the Ã ®le de RÃ © and consists of certain parcels located on the territory of the following municipalities: Canton dArs-en-RÃ ©: Ars-en-RÃ ©, La Couarde-sur-Mer, Loix, Les Portes-en-RÃ ©, Saint-ClÃ ©ment-des-Baleines; Canton de Saint-Martin de RÃ ©: Le Bois-Plage en RÃ ©, La Flotte, Rivedoux-Plage, Sainte-Marie-de-RÃ ©, Saint-Martin de RÃ ©. 5. Link with the geographical area 5.1. Specificity of the geographical area Ile de RÃ ©, situated on the Atlantic coast, is a good location from a climatological point of view and is characterised by:  significant amounts of sun and light,  low rainfall between February and May,  exposure to warm and violent winds. These climatic factors typical of a Mediterranean-type climate are favourable for the growth of an early potato as they allow early development (thanks to light, heat and water). The effects of less rainfall than the average for the mainland together with the evapotranspiration are compensated for by the existence of sufficient hydrogeological reserves which allow the crops to be irrigated when the tubers are forming and developing. On Ile de RÃ © the land reserved for the production of potatoes is located on coastal soil which is calcolsol with a sandy texture on a limestone base. This is light, dry, filtering soil which heats up quickly and this is beneficial for the early production of potatoes. The producers of pommes de terre de lÃ ®le de RÃ © were able to take advantage of these favourable climatological and soil conditions to successfully grow the tuber in accordance with established local practices. The originality of the cultural practices is characterised by:  fertilisation methods: adding organic material in autumn, in particular in the form of kelp (organic compost made of marine algae harvested on the beaches of the island). This organic compost, which is one of the island's veritable treasures, has for a long time been the sole organic compost used. The kelp decomposes more quickly than bovine manure and is said to lead to less disease,  planting in close rows, not very deep, under very shallow layers of soil. The two objectives are to both protect against the wind and to promote growth. 5.2. Specificity of the product The pomme de terre de lÃ ®le de RÃ © owes it reputation to its early growth in comparison with the other early potatoes on the mainland. It is characterised by its small size: 70 % of the quantities harvested are between 30 and 60 mm. It is known for its firm texture and specific aromas with vegetable overtones. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) The early growth of the pomme de terre de lÃ ®le de RÃ © is due both to the nature of the particular climate of the Ile de RÃ © and a choice of particularly appropriate soil. The pomme de terre de lÃ ®le de RÃ © grows earlier than on the mainland without a need of cultivation under glass or shelter as the climate of the island and, in particular, its mild temperatures, allow early crops which will then profit from good quantities of sun and mildness to grow rapidly. The nature of the soil chosen by the producers also helps this early growth. The light and filtering soils heat up very quickly and also evacuate the excess humidity which is harmful to the root development of the potato and to the development of the tuber. In order to benefit from these favourable conditions, the pommes de terre de lÃ ®le de RÃ © are planted at shallow depths. Light soil also aids the quality of the tubers which, harvested before they are fully mature, are fragile and therefore sensitive to the slightest blows including those received at the time of harvesting. The parcels chosen are therefore sandy and not stony. The crops are densely planted and in close rows under a slight furrow in order to resist the sometimes violent winds on the island. These planting conditions, in particular the density, produce the characteristically small-sized pomme de terre de lÃ ®le de RÃ ©. The organoleptic characteristics of the pomme de terre de lÃ ®le de RÃ © play a role both in the choice of the varieties and in the early character of this potato which, together with the soil on the island, ensure that this potato remains firm after cooking and emits vegetable and spring aromas. Reference to the publication of the specification http://www.inao.gouv.fr/repository/editeur/pdf/CDC-AOP/CDCPommeDeTerreDeLIleDeRe.pdf